United States Court of Appeals
                     For the First Circuit


No. 12-1685

                          GUO SHOU WU,

                           Petitioner,

                               v.

                       ERIC H. HOLDER, JR.,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.



                          ERRATA SHEET


     The opinion of this Court issued on December 20, 2013, is
amended as follows:

     On page 11, line 14: replace "out datedness" with
"outdatedness"